[Cite as State ex rel. Jones v. Dayton Pub. Schools Bd. of Edn., 2020-Ohio-4931.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO ex rel. CRAIG A.                         :
 JONES, et al.                                          :
                                                        :    Appellate Case No. 28637
         Plaintiffs-Appellants/Cross-                   :
         Appellees                                      :    Trial Court Case No. 2016-CV-4132
                                                        :
 v.                                                     :    (Civil Appeal from
                                                        :    Common Pleas Court)
 BOARD OF EDUCATION OF                                  :
 DAYTON PUBLIC SCHOOLS                                  :

         Defendant-Appellee/Cross-
         Appellant


                                               ...........

                                               OPINION

                            Rendered on the 16th day of October, 2020.

                                               ...........

DENNIS L. PERGRAM, Atty. Reg. No. 0010853, 50 North Sandusky Street, Delaware,
Ohio 43015
      Attorney for Plaintiffs-Appellants/Cross-Appellees

BRIAN L. WILDERMUTH, Atty. Reg. No. 0066303 and LAUREN K. EPPERLEY, Atty.
Reg. No. 0082924, 50 Chestnut Street, Suite 230, Dayton, Ohio 45440
      Attorneys for Defendant-Appellee/Cross-Appellant

                                               .............

WELBAUM, J.
                                                                                         -2-


       {¶ 1} Plaintiff-Appellant/Cross-Appellee, Craig A. Jones, appeals from a judgment

awarding him damages against Defendant-Appellee/Cross-Appellant, Board of Education

of Dayton City Schools (“Board”).      According to Jones, the trial court should have

awarded him additional damages because the Board failed to send him nonrenewal

notices after his employment was reinstated by operation of law. In addition, Jones

argues that the trial court erred by failing to award him attorney fees.

       {¶ 2} In its cross-appeal, the Board contends that the trial court’s damages award

was incorrect, because it included compensation and benefits that did not fit within the

meaning of “increments” under R.C. 3313.22(A).

       {¶ 3} For the reasons discussed below, Jones was not entitled to additional

damages based on Board’s failure to send him further notices of nonrenewal pursuant to

R.C. 3313.22(A) after he was reemployed by operation of law. Under the statute, Jones

was entitled to only a one-year term of reemployment. The trial court did err, however,

in failing to award Jones attorney fees based on the Board’s violation of R.C. 121.22(F).

Neither prong of R.C. 121.22(I)(2)(a) applied, and the court therefore abused its discretion

by finding that Jones was not entitled to attorney fees. Finally, the trial court erred in

adding damages that were not statutorily authorized under R.C. 3313.22(A), which allows

recovery only of Jones’s salary and increments. Accordingly, the judgment of the trial

court will be affirmed in part and reversed in part, and this cause will be remanded for

further proceedings consistent with this opinion.



                              I. Facts and Course of Proceedings

       {¶ 4} This case is before us for the second time, following our reversal of the trial
                                                                                          -3-


court’s summary judgment in favor of the Board and a remand for further proceedings.

See State ex rel. Jones v. Bd. of Edn. of Dayton Pub. Schools, 2018-Ohio-676, 96 N.E.3d

333 (2d Dist.). A detailed history of this case can be found in our prior opinion. For

purposes of this appeal, we note that the Board employed Jones as Treasurer pursuant

to a three-year contract that began on August 1, 2013, and was to end on July 31, 2016,

unless terminated earlier based on various criteria in the contract. Id. at ¶ 5.

        {¶ 5} Instead of terminating the contract, the Board held a special meeting in

February 2016 and voted not to renew the contract. Id. at ¶ 8. Jones subsequently

brought an action for mandamus and declaratory judgment against the Board, claiming

that the Board had failed to comply with statutory requirements in R.C. 3313.16 and R.C.

121.22 (Ohio’s Sunshine Law) and with the Board’s own policies.              The trial court

rendered summary judgment in the Board’s favor, but, on appeal, we disagreed with the

trial court.

        {¶ 6} First, we held that the Board clearly violated R.C. 3313.16 and its own polices

with respect to notice for a special meeting to be held on February 26, 2016. Id. at ¶ 23.

We recounted numerous violations, which were matters that the Board easily could have

avoided, since they involved the Board’s own policies and a statute that was clear. Id.

at ¶ 23-26. However, we held that the Board was not liable, based on case law indicating

that liability does not lie where a party shows substantial compliance that does not cause

prejudice. Our conclusion was based on the fact that Jones had actual notice of the

special meeting and therefore could not have been prejudiced by the deficiencies. Id. at

¶ 27-28.

        {¶ 7} Violation of the Ohio Sunshine Law involved a different analysis, however.
                                                                                        -4-


On this point, we held that the Board’s notice of the special meeting failed to comply with

R.C. 121.22(F) because it “did not specify any purpose that would be discussed in open

session at the meeting.      Instead, the notice stated only that ‘[o]nce they have

reconvened, the board may decide to act on recommendations from the superintendent

and/or treasurer at the meeting.’ ” Id. at ¶ 47, quoting Doc. #16, Stipulations at No. 3

and Ex. C-1 attached to the Stipulations.

       {¶ 8} We stressed that “the Board knew the meeting was about a specific topic,

but the public did not receive information about the meeting's actual purpose. In fact,

the special meeting notice failed to state any purpose for the open session. To the extent

that any purpose could be inferred from the statement that the Board might act on

recommendations of the superintendent and treasurer, the comment in the notice was not

true.” Id. at ¶ 51. See also id. at ¶ 56. One stated reason for this conclusion was as

follows:

              In fact, the true purpose for the meeting was other than stated, as

       the Board president knew that the Board was not going to consider

       recommendations of the superintendent or treasurer with respect to public

       employees. Considering any such recommendations was obviously not

       contemplated, since the Board intended to consider these employees' own

       contracts.   The   superintendent    or   treasurer   would   hardly   have

       recommended nonrenewal of their own contracts. Furthermore, the Board

       president knew prior to the issuance of the notice that the meeting's purpose

       was to discuss nonrenewal of the contracts of the treasurer and

       superintendent. Doc. # 18, Affidavit of Dr. Adil T. Baguirov, ¶ 5.
                                                                                    -5-


Id. at ¶ 56.

       {¶ 9} We further stated that:

                The Board President's knowledge and intent shed some light on the

       circumstances of this case but they are not determinative. The ultimate

       issue regarding the Ohio Sunshine Law is resolved by whether the

       resolution to nonrenew Jones' contract exceeded the scope of the purpose

       stated in the notice.

                [Board President] Baguirov had also told Jones in early February

       2016 that he would invite Jones to attend any future special meeting or

       executive sessions if Jones were needed. Doc. # 16, Stipulations at No.

       14 and 16, and Ex. L, p. 4 and Ex. M, p. 2 attached to the Stipulations.

       However, Baguirov did not invite Jones to the February 23, 2016 special

       meeting or executive session. A logical assumption from this would have

       been that the special meeting or executive session had nothing to do with

       Jones.

                The Board argues that the “recommendations” language was of no

       consequence because it was often inserted in notices. As an initial point,

       no witness in the trial court made such a statement. [Administrative staff

       member] Kidd's affidavit merely identified some attached meeting notices,

       and indicated that the Board held 17 special meetings in 2016.

                The fact that language about recommendations was included in

       some other notices is irrelevant for purposes of the present case. As was

       noted, the Board president knew when the special meetings notice was
                                                                                        -6-


       issued that the Board would not be considering the recommendations of the

       superintendent or treasurer at the special meeting.

Id. at ¶ 57-60.

       {¶ 10} Because R.C. 121.22(H) requires invalidation of actions taken at meetings

that violate the Open Meetings Act, we held that the trial court erred in granting summary

judgment to the Board. Id. at ¶ 67-68. We therefore reversed the trial court’s decision

and remanded the case for further proceedings. Id. at ¶ 85.

       {¶ 11} After the case was remanded, the trial court stayed the action for a short

time because the Board had appealed to the Supreme Court of Ohio. However, on June

20, 2018, the Supreme Court of Ohio declined to accept the appeal for review. State ex

rel. Jones v. Dayton Pub. Schools Bd. of Edn., 153 Ohio St.3d 1403, 2018-Ohio-2380,

100 N.E.3d 423. The trial court then resumed consideration of the case.

       {¶ 12} After holding a pretrial hearing, the court referred the case to a magistrate

for a decision on all remaining matters in the case.    The magistrate set deadlines for

completing discovery and filing summary judgment motions.

       {¶ 13} On February 11, 2019, the Board filed a motion for summary judgment,

contending that Jones’s recovery, after setoff, should be limited to $42,345.78. The

Board also argued that Jones was not entitled to recover attorney fees. See Board

Motion for Summary Judgment.

       {¶ 14} On the same day, Jones also filed a motion for summary judgment. His

position was that he was entitled to three years of compensation (the initial automatic

renewal for 2016-2017, plus two additional years), minus setoffs, or a total of

$173,617.70. This was based on the Board’s failure to provide any notice for the years
                                                                                       -7-


after 2016 of an intent not to renew his contract. In addition, Jones contended that he

was entitled by statute to attorney fees.

       {¶ 15} On June 7, 2019, the magistrate filed a decision concluding that under the

language in R.C. 3313.22, Jones was entitled only to the amount of his base pay, minus

set-offs, for one year, and to the standard 14% contribution to the State Employees

Retirement System (“SERS”). These damages totaled $42,345.78. In addition, the

magistrate found that, while the Board based its application of the special meeting notice

on ordinary principles of law, there was no showing that the Board believed it was serving

public policy. As a result, the magistrate concluded that Jones was entitled to attorney

fees. Magistrate’s Decision, p. 12.

       {¶ 16} Both sides filed objections to the magistrate’s decision and filed memoranda

and reply memoranda supporting their positions. After reviewing the record, the trial

court overruled Jones’s objections in part and sustained them in part on November 14,

2019. See Entry and Order * * * (“Original Entry”). The court held that Jones was only

entitled to a one-year renewal contract, but concluded that additional amounts

(“increments”) should be added to the damages. The court also sustained the Board’s

objections, concluding that Jones was not entitled to attorney fees under R.C. 121.22(I).

No appeal was taken from this decision.

       {¶ 17} Subsequently, on December 2, 2019, the trial court filed a “Stipulated Order
                                                                                           -8-


and Entry Granting Civ.R. 60(B) Relief to Correct Final Judgment” (“Stipulated Order”).1

The court then filed an Amended Entry and Order * * * (“Amended Entry”) concerning the

objections on December 13, 2019. On December 16, 2019, Jones filed a notice of

appeal from both the original and amended orders; on December 20, 2019, the Board

also appealed from both orders.



                                          II. Jurisdiction

       {¶ 18} Normally, before addressing the assignments of error, we would consider

whether we have jurisdiction over the appeal and cross-appeal of the November 14, 2019

Original Entry, since neither party filed a timely notice of appeal from that order. See

App.R. 4(A); Civ.R. 58(B).      “This is a matter we can raise on our own initiative.”

Waxman v. Link, 2d Dist. Montgomery No. 28415, 2020-Ohio-47, ¶ 19.

       {¶ 19} In this situation, we would also need to consider whether the trial court

validly granted the motion for Civ.R. 60(B) relief in light of the fact that no written motion

for such relief was filed, nor were grounds presented for obtaining such relief, as required

by the rule. Catudal, 10th Dist. Franklin No. 14AP-749, 2015-Ohio-1559, at ¶ 20.

       {¶ 20} However, we do not have to consider the latter issue because the trial

court’s November 14, 2019 Original Order was not a final appealable order, even though


1 No written motions for relief from judgment are in the record; instead, the trial court
simply stated in its entry that the parties had moved for relief. See Stipulated Order (Dec.
2, 2019), p. 1. The court also mentioned a stipulation, but there is no stipulation in the
record. In a footnote, the court listed Civ.R. 60(B)(5) as the ground for relief. Id. at fn.1.
Concerning the basis for relief under Civ.R. 60(B)(5), “[t]he grounds for invoking the rule
must be substantial, and relief may be granted only in unusual or extraordinary
circumstances.” Catudal v. Catudal, 10th Dist. Franklin No. 14AP-749, 2015-Ohio-1559,
¶ 20. Because no motion was filed, the record is devoid of evidence of such grounds or
circumstances.
                                                                                            -9-


the court thought it was a final judgment. As a result, the court did not need to grant

relief under Civ.R. 60(B) or even under Civ.R. 60(A), which, as noted, the trial court also

mentioned in its Stipulated Order.2

       {¶ 21} “An order of a court is a final appealable order only if the requirements of

both R.C. 2505.02 and, if applicable, Civ.R. 54(B), are met.” State ex rel. Scruggs v.

Sadler, 97 Ohio St.3d 78, 2002-Ohio-5315, 776 N.E.2d 101, ¶ 5, citing Chef Italiano Corp.

v. Kent State Univ., 44 Ohio St.3d 86, 541 N.E.2d 64 (1989), syllabus.

       {¶ 22} As pertinent here, R.C. 2505.02(B) provides that “[a]n order is a final order

that may be reviewed, affirmed, modified, or reversed, with or without retrial, when it is

one of the following: (1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment * * *.” A preliminary determination of

obligations absent an order enforcing them is not a final appealable order. E.g., Citizens'

Heritage Bank v. Christian Light Bookstore, 2d Dist. Miami No. 90-CA-17, 1991 WL 3859,

*3 (Jan. 14, 1991).

       {¶ 23} Here, the trial court’s Original Order was not final for several reasons.

First, the order left an item yet to be determined. Specifically, the court concluded that


2 See fn.1, above, discussing Stipulated Order at p. 1, fn. 1. Notably, the trial court did
not mention Civ.R. 60(A) in its subsequent December 13, 2019 Amended Entry. Instead,
the court referenced only Civ.R. 60(B). See Doc. #26, Amended Entry, p. 1. The court
also did not make the Amended Entry a nunc pro tunc order, even though it considered
the Original Order to be a final judgment. This is probably because even though the
Amended Entry’s content is mostly clerical, the court did include one issue it failed to
discuss in the original order (the mandatory $500 civil forfeiture fee). Doc. #26 at p. 8-9.
Where an initial final judgment is not timely appealed, the ability to appeal following a
Civ.R. 60(A) nunc pro tunc order depends on whether the change in the original order is
substantive or merely clerical. Brush v. Hassertt, 2d Dist. Montgomery No. 21687, 2007-
Ohio-2419, ¶ 21 (holding that appellant’s failure to timely appeal the first order barred
consideration of that order’s merits, because the subsequent nunc pro tunc order was
only clerical). Failing to include the mandatory fee would have been substantive.
                                                                                      -10-


Jones was entitled to total damages of $186,048, minus offsets for payments Jones had

received from August 1, 2016 to July 31, 2017. Original Entry, p. 5-6. However, the

court commented that it did not know the amount Jones had received for the month of

July 2017. Id. at p. 6, fn. 17. After making this observation, the court stated that the

amount it calculated “must still be offset by the parties by determining Mr. Jones [sic]

income for the month of July 2019.” Id. at p. 6.

      {¶ 24} More importantly, the Original Entry did not order the Board to pay Jones a

specific amount; it simply overruled the Board’s objections to part of the magistrate’s

decision and sustained Jones’s objections. Based on 2019 amendments to Civ.R. 54(A),

a “judgment” now “ ‘means a written entry ordering or declining to order a form of relief

* * *.’ ” Waxman, 2d Dist. Montgomery No. 28415, 2020-Ohio-47, at ¶ 22, quoting Civ.R.

54(A) (2019). Consequently, the November 14, 2019 Original Entry was interlocutory,

and the Amended Order, issued on December 13, 2019, was the final judgment in the

case. As indicated, both sides timely appealed from that judgment, and we therefore are

not precluded from considering the merits of this case.

      {¶ 25} Having resolved that issue, we now turn to the assignments of error.



                               III. Term of Automatic Renewal

      {¶ 26} Jones’s First Assignment of Error states:

             The Trial Court Committed Prejudicial Error by Determining, on

      Summary Judgment, That After Mr. Jones Was Automatically Re-Employed

      for a One-Year Term of Employment Following His Invalid Non-Renewal,

      the Board Had No Obligation to Take Action to Non-Renew Him (Trial
                                                                                         -11-


       Court’s Amended Entry).

       {¶ 27} Under this assignment of error, Jones contends that once his employment

was automatically renewed pursuant to R.C. 3313.22 for the year 2016-2017, he was

entitled to further renewal for the years 2017-2018 and 2018-2019 (or even beyond)

because the Board failed to send him non-renewal notices for either time period. The

trial court rejected this assertion, based on what it termed the unambiguous language of

the statute. Amended Entry at p. 4.

       {¶ 28} After we remanded the case, the parties stipulated to various facts. See

Stipulations (Feb. 8, 2019). The first stipulation provided, in pertinent part, that:

       [Jones’s] last three years of consecutive employment under a written

       contract adopted by the Board were from August 1, 2013 through July 31,

       2016. The Board passed a resolution to non-renew that contract effective

       July 31, 2016. The Board has not, since that date and as of February 9,

       2019, passed a resolution to re-employ him nor to non-renew any contract

       alleged to have been attained by operation of law.

Stipulations at p. 1, ¶ 1.

       {¶ 29} As indicated, this matter was decided in the trial court on the basis of

opposing summary judgment motions. “A trial court may grant a moving party summary

judgment pursuant to Civ. R. 56 if there are no genuine issues of material fact remaining

to be litigated, the moving party is entitled to judgment as a matter of law, and reasonable

minds can come to only one conclusion, and that conclusion is adverse to the nonmoving

party, who is entitled to have the evidence construed most strongly in his favor.” Smith

v. Five Rivers MetroParks, 134 Ohio App.3d 754, 760, 732 N.E.2d 422 (2d Dist.1999),
                                                                                         -12-


citing Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 375 N.E.2d 46 (1978).

“We review decisions granting summary judgment de novo, which means that we apply

the same standards as the trial court.” (Citations omitted.) GNFH, Inc. v. W. Am. Ins.

Co., 172 Ohio App.3d 127, 2007-Ohio-2722, 873 N.E.2d 345, ¶ 16 (2d Dist.).

      {¶ 30} R.C. 3313.22 provides in relevant part that:

             (A) * * * [T]he board of education of each city, local, exempted village,

      and joint vocational school district, at a regular or special meeting held not

      later than the first day of May, shall appoint a treasurer, who shall be the

      chief fiscal officer of the school district. The treasurer shall be appointed

      for a term not longer than five years beginning the first day of August and

      ending the thirty-first day of July.

             The board shall execute a written contract of employment with the

      treasurer.

             At the expiration of a treasurer's current term of employment, the

      treasurer is deemed re-employed for a term of one year at the same salary

      plus any increments that the board may authorize, unless the board, on or

      before the first day of March of the year in which the contract of employment

      expires, either re-employs the treasurer for a succeeding term as provided

      in division (C) of this section or gives to the treasurer written notice of its

      intention not to re-employ the treasurer.

      {¶ 31} According to Jones, he was automatically reemployed for the 2016-2017

school year due to our prior decision. He further argues that if the Board wished to keep

him from being deemed reemployed thereafter, the Board was required to provide notice
                                                                                        -13-


by March 1, 2017, as stated in R.C. 3313.22. In opposing Jones’s argument, the Board

contends that it did not execute a written contact with Jones for the 2016-2017 school

year, and that since a “non-existent contract cannot expire, the statutory duty cannot

arise.” Board’s Appellate Brief, p. 8. Neither party has cited any authority to support its

position.

       {¶ 32} Our own research fails to disclose any authority interpreting R.C. 3313.22

in the context of the effect of reemployment by operation of law. However, the laws in

Ohio concerning statutory construction are well-established. “When analyzing statutory

provisions, our paramount concern is to ascertain and give effect to the intention of the

General Assembly.” State v. Vanzandt, 142 Ohio St.3d 223, 2015-Ohio-236, 28 N.E.3d

1267, ¶ 7, citing Henry v. Cent. Natl. Bank, 16 Ohio St.2d 16, 242 N.E.2d 342 (1968),

paragraph two of the syllabus.     Primarily, courts “seek to determine legislative intent

from the plain language of a statute.” Id., citing Summerville v. Forest Park, 128 Ohio

St.3d 221, 2010-Ohio-6280, 943 N.E.2d 522, ¶ 18.

       {¶ 33} Furthermore, where “the meaning of the statute is unambiguous and

definite, it must be applied as written and no further interpretation is necessary.” State

ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn., 74 Ohio St.3d 543, 545, 660

N.E.2d 463 (1996).      “To discern legislative intent, we first consider the statutory

language, reading the words and phrases in context, according to rules of grammar and

common usage.” Armstrong v. John R. Jurgensen Co., 136 Ohio St.3d 58, 2013-Ohio-

2237, 990 N.E.2d 568, ¶ 12, citing R.C. 1.42 and State ex rel. Choices for South-Western

City Schools v. Anthony, 108 Ohio St.3d 1, 2005-Ohio-5362, 840 N.E.2d 582, ¶ 40.

       {¶ 34} After reviewing the statute, we agree with the trial court that it is
                                                                                           -14-


unambiguous.      Based on the wording in the statute, the clear intent is to extend

employment for one year only, based on a board of education’s failure to comply with

statutory requirements. There is no requirement to issue a contract, only a requirement

to extend employment for one year.

       {¶ 35} Thus, once the Board’s decision was invalidated, Jones’s term of

employment was extended for one year only. Interpreting the statute to require boards

of education to meet and continually issue notices of nonrenewal in cases that could be

involved in litigation for many years would be inconsistent with the statute’s evident intent,

which is to provide a remedy for a single failure. This case is an example of that type of

situation, as it is still in litigation more than four years after the notice of nonrenewal was

issued.

       {¶ 36} We have conducted an extensive search of cases involving R.C. 3313.22

as well as similar nonrenewal statutes like R.C. 3319.02, and we have found no cases

presenting the type of situation involved here, where an employee received a notice of

nonrenewal, and then claimed that new notices must still be sent for years after the

nonrenewal.

       {¶ 37} We also note that another similar statute, R.C. 3319.11, which pertains to

both continuing and limited teaching contracts, states that “[i]f * * * the board does not

give the teacher written notice on or before the first day of June of its intention not to

reemploy the teacher, the teacher is deemed reemployed under an extended limited

contract for a term not to exceed one year.” (Emphasis added.) R.C. 3319.11(B)(1)

and (2).   Unlike this statute, R.C. 3313.22(A) does not contain any reference to a

contract; it simply says that the treasurer is “deemed reemployed for a term of one year.”
                                                                                          -15-


       {¶ 38} Finally, in the complaint filed in the trial court, Jones did not request relief

beyond the one-year term. Specifically, Jones only requested “a writ of mandamus

ordering the Board to issue Mr. Jones a one year contract of employment as treasurer for

the Board for the 2016-2017 contract year, at the same salary he was paid for the 2015-

2016 contract year, his same benefits, plus any increments the Board may authorize and

to take the steps to have all of his service credit properly awarded for retirement purposes.

Summary of the Docket, Journal Entries and all Original Papers for Montgomery App. No.

CA27649, Complaint, p. 5.3

       {¶ 39} Accordingly, Jones’s First Assignment of Error is overruled.



                                   III. Denial of Attorney Fees

       {¶ 40} Jones’s Second Assignment of Error states that:

              The Trial Court Committed Prejudicial Error by Not Determining That

       Mr. Jones Was Entitled to Attorney Fees under R.C. 121.22(I)(2). (Trial

       Court's Amended Entry).

       {¶ 41} Under this assignment of error, Jones contends that the trial court erred in

refusing to award attorney fees under R.C. 121.22(I)(2).

       {¶ 42} In White v. Clinton Cty. Bd. of Commrs., 76 Ohio St.3d 416, 667 N.E.2d

1223 (1996), the Supreme Court of Ohio stressed that "[o]ne of the strengths of American

government is the right of the public to know and understand the actions of their elected

representatives. This includes not merely the right to know a government body's final



3This is the docket for the prior appeal, which the clerk has transferred to the current
appeal. All other docket references are to the docket for the current appeal.
                                                                                         -16-


decision on a matter, but the ways and means by which those decisions were reached.

There is great historical significance to this basic foundation of popular government, and

our founding fathers keenly understood this principle." Id. at 419.

       {¶ 43} The court further observed that "public scrutiny is necessary to enable the

ordinary citizen to evaluate the workings of his or her government and to hold government

accountable.     If the public can understand the rationale behind its government's

decisions, it can challenge or criticize those decisions as it finds necessary; the entire

process thus allows for greater integrity and prevents important decisions from being

made behind closed doors." Id. at 420.

       {¶ 44} The court awarded attorney fees in White because a board of county

commissioners failed to maintain “full and accurate” minutes as required by R.C. 121.22

and R.C. 305.10. Id. at 424. “The version of R.C. 121.22(I)(2) in effect at the time [the]

appellant's cause of action arose provided for an award of ‘all court costs and reasonable

attorney's fees.’ " White v. Clinton Cty. Bd. of Commrs., 77 Ohio St.3d 1267, 675 N.E.2d

471 (1997), citing 144 Ohio Laws, Part II, 1858 (White II). In White II, the court noted

that “[b]ecause an award of attorney fees is punitive in nature, we look to whether a party

was acting in good faith and had a reasonable legal basis for its failure to comply with the

statute.” Id. at 1267-1268.

       {¶ 45} After considering these factors, the White II court reduced the amount of

attorney fees for two reasons. First, the court noted that:

               White's case was one of first impression. It involved the novel issue

       of the interpretation of R.C. 121.22, 149.43 and 305.10. There was little

       guidance in terms of case law that defined the scope of recordkeeping.
                                                                                        -17-


       Many county boards of commissioners, including the Clinton County Board,

       were operating under the belief that a bare-bones summary of a meeting

       was sufficient for purposes of maintaining statutorily required minutes.

                 The Clinton County Board of Commissioners maintained minutes of

       its meetings, but the minutes lacked sufficient detail to constitute a full

       record of the proceedings of the board. However, to the extent the records

       existed, the Clinton County Board acted in accordance with existing law and

       made the records available to the appellant upon request.

White II at 1268.

       {¶ 46} The second point the court noted in connection with the reasonableness of

the fees was that the plaintiff had dismissed three claims prior to trial and should not be

compensated for the work done on those claims. Id. Accordingly, the court reduced the

fees. Id.

       {¶ 47} Subsequently, in 1993, the legislature amended R.C. 121.22(I)(2)(a)

substantially.    This amended version was effective on February 9, 1994, and has

remained unchanged since then, despite many further amendments to R.C. 121.22. See

H.B. No. 111, H.B. 1993 Ohio Laws File 76. In addition, R.C. 121.22 has been amended

four times since the Board’s 2016 decision.      Again, however, the language in R.C.

121.22(I)(2)(a) has still not been changed.4

       {¶ 48} Despite any changes in the statute, the emphasis on the importance of

disclosure has remained. E.g., State ex rel. Cincinnati Enquirer v. Pike Cty. Coroner's


4Compare Am. Sub. H.B. 64, 2015 Ohio Laws File 11 with Sub. H.B. 413, 2016 Ohio
Laws File 119; Sub. H.B. 158, 2016 Ohio Laws File 122; Am. Sub. S.B. 201, 2018 Ohio
Laws File 157; and Am. Sub. H.B. 166, 2019 Ohio Laws File 10.
                                                                                            -18-


Office, 153 Ohio St.3d 63, 2017-Ohio-8988, 101 N.E.3d 396 ¶ 60. See also State ex rel.

More Bratenahl v. Village of Bratenahl, 157 Ohio St.3d 309, 2019-Ohio-3233, 136 N.E.3d

447, at ¶ 12-14 (advocating for a broad interpretation of openness under R.C. 121.220.

More Bratenahl stressed that “ ‘Open’ is a word with a variety of usages. It is defined as

“completely free from concealment: exposed to general or particular perception or

knowledge.” Id. at ¶ 13, citing Webster's Third New International Dictionary 1579 (1966).

Additionally, R.C. 121.22(A) specifically provides that the statute “shall be liberally

construed to require public officials to take official action and to conduct all deliberations

upon official business only in open meetings unless the subject matter is specifically

excepted by law.”

       {¶ 49} With regard to attorney fees, R.C. 121.22(I) states, in pertinent part, that:

              (1) * * * Upon proof of a violation or threatened violation of this section

       in an action brought by any person, the court of common pleas shall issue

       an injunction to compel the members of the public body to comply with its

       provisions.

              (2)(a) If the court of common pleas issues an injunction pursuant to

       division (I)(1) of this section, the court shall order the public body that it

       enjoins to pay a civil forfeiture of five hundred dollars to the party that sought

       the injunction and shall award to that party all court costs and, subject to

       reduction as described in division (I)(2) of this section, reasonable attorney's

       fees. The court, in its discretion, may reduce an award of attorney's fees

       to the party that sought the injunction or not award attorney's fees to that

       party if the court determines both of the following:
                                                                                         -19-


              (i) That, based on the ordinary application of statutory law and case

       law as it existed at the time of violation or threatened violation that was the

       basis of the injunction, a well-informed public body reasonably would

       believe that the public body was not violating or threatening to violate this

       section;

              (ii) That a well-informed public body reasonably would believe that

       the conduct or threatened conduct that was the basis of the injunction would

       serve the public policy that underlies the authority that is asserted as

       permitting that conduct or threatened conduct.

       {¶ 50} Fees are therefore mandatory unless the court decides that neither of the

prongs in R.C. 121.22(I)(2)(a) applies. Because this issue involves the court’s discretion,

we review the decision for abuse of discretion. Maddox v. Greene Cty. Children Servs.

Bd. of Dirs., 2014-Ohio-2312, 12 N.E.3d 476, ¶ 53 (2d Dist.), citing Specht v. Finnegan,

149 Ohio App.3d 201, 2002-Ohio-4660, 776 N.E.2d 564, ¶ 42 (6th Dist.). An abuse of

discretion means that the court’s attitude is “unreasonable, arbitrary or unconscionable.”

AAAA Ents., Inc. v. River Place Community Urban Redevelopment, 50 Ohio St.3d 157,

161, 553 N.E.2d 597 (1990), citing Huffman v. Hair Surgeon, Inc., 19 Ohio St.3d 83, 87,

482 N.E.2d 1248 (1985). “[M]ost instances of abuse of discretion will result in decisions

that are simply unreasonable, rather than decisions that are unconscionable or arbitrary.”

Id.   Decisions are unreasonable where no sound reasoning process would support

them.” Id.

       {¶ 51} As indicated, the magistrate found that attorney fees were warranted

because there was no showing that the Board believed it was serving public policy.
                                                                                          -20-


Following the Board's objections, the trial court rejected the attorney fee claim.

Concerning the first prong, the court concluded that, based on then-existing law, the

Board believed it was not violating the law when it issued the February 11, 2016 special

meeting notice. Amended Entry at p. 8. The court made the same finding concerning

public policy, stating that it was unable to “find that the Board reasonably complied with

existing law, but yet somehow did not believe it was serving public policy.” Id.

       {¶ 52} Both sides assert that the inquiry under the statute is objective, and the trial

court’s comments, noted above, indicate the same belief, although not explicitly stated as

such. Nonetheless, we disagree to some extent. If the trial court’s theory were correct,

there would never be a reason to consider the second prong of the analysis, and attorney

fees could never be awarded, as long as the first prong was satisfied. Furthermore, there

is no way to compare what a well-informed board would do without considering the

circumstances of the particular case at hand.

       {¶ 53} Furthermore, while the statute could have been more clearly drafted, the

trial court’s approach is inconsistent with how courts actually handle these cases.

Despite the fact that both prongs of R.C. 121.22(I)(2)(a) refer to a “well-informed” public

body, courts have not confined themselves merely to an objective analysis.

       {¶ 54} Following the 1994 amendments, courts have held that under the statute,

“[t]he court is * * * given the discretion to reduce the attorney fees awarded, if the court

determines that the public body reasonably believed that it was not violating R.C. 121.22

and that its conduct served public policy.” The Cincinnati Enquirer v. Cincinnati, 145

Ohio App.3d 335, 339-340, 762 N.E.2d 1057 (1st Dist.2001). Accord Mansfield City

Council v. Richland Cty. Council AFL-CIO, 5th Dist. Richland No. 03 CA 55, 2003 WL
                                                                                          -21-


23652878, *6 (Dec. 24, 2003); State ex rel. Hardin v. Clermont Cty. Bd. of Elections,

2012-Ohio-2569, 972 N.E.2d 115, ¶ 85 (12th Dist.). This is also the standard our own

district has used. Maddox, 2014-Ohio-2312, 12 N.E.3d 476, at ¶ 61.5

       {¶ 55} In Cincinnati Enquirer, the court affirmed the trial court’s decision to award

attorney fees. When discussing the second prong of R.C. 121.22(I)(2)(a), the court

commented that “the city failed to present any evidence that it had a reasonable belief

that it was in compliance with R.C. 121.22 and that its closed-door meetings served public

policy.” Cincinnati Enquirer at 340. Likewise, in Mansfield City Council, in deciding to

award attorney fees, the court considered the facts that occurred and imputed knowledge

to the council. Mansfield City Council at *6.

       {¶ 56} In Mathews v. E. Local School Dist., 4th Dist. Pike No. 00CA647, 2001 WL

243501 (Jan. 4, 2001), the court commented that “at least one Board member knew prior

to the meeting that the ‘Sunshine Law’ required the Board to take formal action only in an

open meeting and at least two Board members knew that it was highly unusual to do so

in an executive session. Therefore, we find that the trial court did not abuse its discretion

in determining that the Board was not entitled to a reduction in attorneys [sic] fees

pursuant to R.C. 121.22(I)(2)(a).” Id. at *5.

       {¶ 57} With these principles and cases in mind, we will consider the trial court’s

decision not to award attorney fees. Before we do so, we note that the parties have


5 One court has said that “[t]he statute also allows the court, in its discretion, to reduce
an award of attorney's fees or simply deny the award all together [sic] if the action taken
by the public body was taken in good faith or it had a reasonable legal basis upon which
to base its non-compliance.” Myers v. Hensley, 3d Dist. Hardin No. 6-99-02, 1999 WL
797140, *3 (Sept. 23, 1999), citing R.C. 121.22(I)(2)(a)(i)-(ii). This is incorrect, because
the statute is conjunctive, not disjunctive. In addition, the amended statute does not use
the term “good faith.” Instead, it refers to “public policy.”
                                                                                          -22-


spent a good amount of time discussing what violations Jones’s attorney informed the

Board about and how the correspondence either established or did not establish that the

Board knew it was violating R.C. 121.22. See Jones’s Brief, p. 9-11; Board’s Brief at p.

11-12; and Jones’s Reply Brief, p. 8-9. This discussion, however, is irrelevant. The

evidence in question relates to discussions the parties had after the fact; it is not relevant

to what occurred before the Board meeting (or in the immediate aftermath, when the

Board altered the agenda). See Jones, 2018-Ohio-676, 96 N.E.3d 333, at ¶ 40.

       {¶ 58} After reviewing the record and applicable law, we find that the trial court’s

decision was based on unsound reasoning, and therefore, was an abuse of discretion.

Regarding the first prong, the court stressed that existing law before our decision had

held that “to comply with R.C. 121.22(G)(1) all a public body must do is state a specific

purpose for entering executive session,” and “[t]hat is what the Board did here.”

Amended Entry at p. 7-8. This is the same reasoning that the trial court originally used

in granting summary judgment to the board. Jones at ¶ 54. However, this statement

misses the point. Our decision was not based on a violation of R.C. 121.22(G)(1); in

fact, we specifically said so. Id. at ¶ 48.

       {¶ 59} In its decision on attorney fees, the trial court went on to comment in a

footnote that we had “changed” existing law by deciding that the “ ‘true’ purpose of the

special meeting notice was not really notice at all.” Id. at p. 8, fn. 27. Based on our

reversal of the trial court’s decision granting summary judgment to the Board, it is clear

that the trial court disagrees with our opinion. However, we are not aware of any case

law permitting public bodies to mislead the public by including language in notices that

disguises what the public body actually intends to do. The parties have also not provided
                                                                                       -23-


us with any such authority.

       {¶ 60} In this regard, our opinion found a violation of R.C. 121.22(F) and cited

existing authority, by stating that:

              Likewise, in the case before us, the notice of the special meeting did

       not inform the public of the true purpose of the meeting. As in Keystone,

       the Board knew the meeting was about a specific topic, but the public did

       not receive information about the meeting's actual purpose. In fact, the

       special meeting notice failed to state any purpose for the open session. To

       the extent that any purpose could be inferred from the statement that the

       Board might act on recommendations of the superintendent and treasurer,

       the comment in the notice was not true.

       ***

              In fact, the true purpose for the meeting was other than stated, as

       the Board president knew that the Board was not going to consider

       recommendations of the superintendent or treasurer with respect to public

       employees. Considering any such recommendations was obviously not

       contemplated, since the Board intended to consider these employees’ own

       contracts.   The     superintendent   or   treasurer   would   hardly   have

       recommended nonrenewal of their own contracts. Furthermore, the Board

       president knew prior to the issuance of the notice that the meeting's purpose

       was to discuss nonrenewal of the contracts of the treasurer and

       superintendent. Doc. # 18, Affidavit of Dr. Adil T. Baguirov, ¶ 5.

Jones, 2018-Ohio-676, 96 N.E.3d 333, at ¶ 51 and 53, citing Keystone Commt. v.
                                                                                          -24-


Switzerland of Ohio Sch. Dist. Bd. of Edn., 2016-Ohio-4663, 67 N.E.3d 1 (7th Dist.).

       {¶ 61} Given the above discussion, a well-informed board would not have

reasonably believed under existing law that it could send out a misleading special meeting

notice. Notably, when we considered the case previously, the Board argued that the

language we questioned was often inserted in meeting notices. Jones at ¶ 59. We

found that “fact” was not established by the evidence. Id. at ¶ 60. We also said it was

irrelevant for purposes of the current case because “the Board president knew when the

special meetings notice was issued that the Board would not be considering the

recommendations of the superintendent or treasurer at the special meeting.” Id.

       {¶ 62} Additionally, a well-informed board would not have reasonably believed it

could alter the content of its previously published agenda after the Board meeting. Id. at

¶ 35, 38, and 40. In our prior opinion, we noted that the nonrenewal of the contracts of

Jones and the superintendent were not listed in the agenda that the Board posted online

before the meeting. Id. at ¶ 40. However, the Board modified the agenda the day after

the meeting “by adding the non-renewal resolutions as agenda items, while maintaining

the prior date used for the original agenda.” Id. at ¶ 35.

       {¶ 63} Concerning this issue, we note that the Board has attempted to add facts

not of record during the current appeal, as it did in the prior appeal and in the trial court

on remand. Specifically, the Board blames any problems with the agenda on a computer

program. Jones, 2018-Ohio-676, 96 N.E.3d 333, at ¶ 35, fn.3; Objections of Baord to

the Magistrate’s Decision (June 21, 2019), p, 13; and Board’s Appellate Brief, p. 16, fn.6.

       {¶ 64} Our opinion noted that the Board had “argued on appeal that modification

of the agenda was required due to a computer program that the Board uses.                No
                                                                                            -25-


evidence establishing such a fact was presented in the trial court.” Jones at ¶ 35, fn.3.

       {¶ 65} Despite the fact that we explicitly mentioned this point, the Board made no

attempt to introduce further evidence in the trial court as to the alleged justification for its

alteration of the agenda. This failure raises an inference that the evidence to which the

Board alludes either does not exist or is unfavorable to its position. And now, the Board

again raises this point on appeal in its brief.

       {¶ 66} The legal principle is well-established that appellate courts decide appeals

based only on the evidence of record. “A reviewing court cannot add matter to the record

before it, which was not a part of the trial court's proceedings, and then decide the appeal

on the basis of the new matter.” State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500

(1978), paragraph one of the syllabus. Accord Morgan v. Eads, 104 Ohio St.3d 142,

2004-Ohio-6110, 818 N.E.2d 1157, ¶ 13; Stuck v. Miami Valley Hosp., 2020-Ohio-129,

141 N.E.3d 290, ¶ 14 (2d Dist.).

       {¶ 67} When the trial discussed the second prong of R.C. 121.22(I)(2)(a), it also

commented that “other courts have held that when the conduct is not egregious, attorney

fees are not warranted.” Amended Entry at p. 8. The authority cited for this proposition

was one case: State ex rel. Dunlap v. Violet Twp. Bd. of Trustees, 5th Dist. Fairfield No.

12-CA-8, 2013-Ohio-2295.        Id. at Dunlp. 8, fn. 27.    However, the court’s statement

misconstrues Dunlap’s holding.

       {¶ 68} Dunlap involved a mandamus action brought in the court of appeals, in

which several violations, even ones that the board admitted, were barred by the statute

of limitations. However, the court of appeals did find several instances where the board

failed to comply with R.C. 121.22. Dunlap at ¶ 17, 25, and 26.           In declining to allow
                                                                                           -26-


attorney fees, the court noted that fees were inappropriate because the action was

brought in the court of appeals rather than in the common pleas court; therefore, no

injunction had been issued, as required by R.C. 121.22(I). Id. at ¶ 32. After finding

authority that attorney fees may be allowed in mandamus actions for violations of the

Open Meetings Act, the court then stated (without citations), that:

               The conduct by Respondents in this case was not as egregious as

       the conduct where attorney fees have been awarded. Attorney fees were

       awarded where the minutes were wholly incomplete and contained such

       errors as citing a member had voted who was not even on the council. In

       the instant case, aside from the two instances where any statutory reason

       was omitted, it appears Respondents attempted to comply with the

       Sunshine laws by citing to a specific code section together with the topic

       which was to be discussed. Of the many instances cited by Relator, only

       one clerical error or omission was found. Further, the public benefit in

       bringing this cause is minimal at best in this case as the majority [sic] alleged

       violations have not been proven.

Id. at ¶ 34.

       {¶ 69} Thus, Dunlap did not state that violations must be “egregious” for attorney

fees to be allowed; it simply noted that the violations in the case before were not as bad

as those in other unnamed cases. However, we have found no authority indicating that

a public body’s conduct must be egregious. As indicated, the issue relates to whether

“a ‘well informed’ public body reasonably would have believed * * * that its conduct served

public policy.” Maddox, 2014-Ohio-2312, 12 N.E.3d 476, at ¶ 61. The statute does not
                                                                                         -27-


mention good faith.

       {¶ 70} Furthermore, the idea of whether a public benefit is served is not the correct

standard to apply under R.C. 121.22(I)(2). See Wheeling Corp. v. Columbus & Ohio

River RR. Co., 147 Ohio App.3d 460, 2001-Ohio-8751, 771 N.E.2d 263 (10th Dist.), which

reversed a trial court decision applying the “benefit” standard. In doing so, the court of

appeals commented that:

              ORDC cites several cases in support of the trial court's conclusion

       that attorney fees were not warranted on the basis that no significant public

       benefit would result from appellant's OMA [Open Meeting Act] action.

       However, such cases are not applicable to the request for attorney fees

       here. First, those cases largely dealt with the Ohio Public Records Act

       under R.C. 149.43 and not the OMA. Second, even if the analysis set forth

       in such cases was once applicable to attorney fees under the OMA, such is

       no longer the case due to an amendment to R.C. 121.22(I) in 1994. R.C.

       121.22(I) now clearly sets forth the test to be applied in determining whether

       attorney fees should be reduced or denied, and it is this test that courts must

       now follow.

Id. at ¶ 111. The court therefore reversed the case and remanded for consideration of the

proper test. Id. at ¶ 112 and ¶ 169.

       {¶ 71} Consequently, the standard is not how many violations exist or how

“egregious” they are, nor is an attorney award contingent on the extent to which the action

benefits the public.

       {¶ 72} Based on the preceding discussion, we conclude that the trial court erred in
                                                                                         -28-


refusing to award attorney fees.       Accordingly, the Second Assignment of Error is

sustained, and this cause will be remanded for a determination of reasonable fees to be

awarded to Jones.



                           IV. The Board’s Cross-Assignment of Error

        {¶ 73} The Board’s Cross-Assignment of Error states that:

               The Trial Court Erred in Awarding Jones Salary "Increments" Based

        on Compensation Benefits That the Board Never Authorized for the 2016-

        2017 School Year (12/13/19 Amended Entry, pgs. 4-6).

        {¶ 74} Under this cross-assignment of error, the Board contends that the trial court

erred when it included additional amounts to be paid to Jones in connection with his

reemployment by operation of law under R.C. 3313.22(A).

        {¶ 75} As noted above, the magistrate concluded that Jones was entitled only to

the amount of one year of his base salary ($132,000) and the corresponding standard

14% contribution to SERS, for a total, after setoffs, of $42,345.78. After Jones objected,

the trial court held that Jones was entitled to recover for his base salary, a $19,200

annuity, and $39,916.80 in SERS contributions. After applying setoffs, the court granted

Jones a total of $82,482.58. Amended Entry at p. 5-6.

        {¶ 76} The additional $39,916.80 in SERS contributions consisted of amounts

specified in the employment contract, which required the Board to pay to SERS a 15.4%

employer contribution rate and an extra 11% of Jones’s compensation (for a total of

26.4%). This was known as a “pickup” and “pickup on pickup.”6 The court applied this


6   According to the Board, “ ‘Pickup’ occurs when a board agrees to pay an employee’s
                                                                                        -29-


percentage to the total of Jones’s salary and annuity ($151,200), which resulted in the

$39,916.80 SERS contribution amount.

      {¶ 77} The relevant part of R.C. 3313.22(A) states that, “[a]t the expiration of a

treasurer's current term of employment, the treasurer is deemed re-employed for a term

of one year at the same salary plus any increments that the board may authorize * * *.”

The dispute here is over the meaning of “increments.”

       {¶ 78} According to the Board, the use of the word “increment” relates to Jones’s

salary only and does not include the annuity or the additional SERS contributions covered

by the employment contract. The Board agrees that it should pay the standard 14% of

Jones’s salary to SERS. This would be the amount the magistrate found to be due after

setoff: $42,345.78. In contrast, Jones contends that he is required to be made whole,

which would be consistent with the amount, after setoff that the trial court ordered:

$82,482.58.

       {¶ 79} Per our above discussion of statutory analysis, “[t]o discern legislative

intent, we first consider the statutory language, reading the words and phrases in context,

according to rules of grammar and common usage.” Armstrong, 136 Ohio St.3d 58,

2013-Ohio-2237, 990 N.E.2d 568, at ¶ 12.

       {¶ 80} Before we address this issue, we note that the parties do not dispute that

14% is the standard employer contribution to SERS. By law, the Board would have been

required to remit this amount to SERS for the one-year period that Jones was reemployed


SERS contributions. Because the board has agreed to pay additional compensation
(i.e., ‘pickup’), the employee then has the option of paying an additional employee
contribution of 10% of the ‘pickup’ amount. ‘Pickup on pickup’ occurs when a board also
agrees to pay the additional employee contribution.” Board Motion for Summary
Judgment, p. 4, fn.1.
                                                                                          -30-


by operation of law. See R.C. 3309.49 and R.C. 3309.51. Because the Board had no

choice in the matter, the standard 14% employer contribution the Board (and the part of

the trial court award on which both parties agree) does not factor into our consideration

of what is required under R.C. 3313.22(A).

       {¶ 81} Returning to R.C. 3313.22(A), the common definition of “increment” is “1:

the amount or degree by which something changes especially: the amount of positive or

negative change in the value of one or more of a set of variables.” Merriam-Webster

Online, available at https://www.merriam-webster.com/dictionary/increment (accessed

Aug. 19, 2020). The fact that the statute uses this term in connection with “salary”

indicates that the legislature intended to limit recovery to items associated with a positive

or negative change in salary, i.e., matters like cost of living increases or the like. There

is no way that the annuity and additional SERS contributions can be classified as an

increment.

       {¶ 82} Even if we were required to consider matters other than the common

meaning of the words in the statute, the word “increment” is used in other statutes in the

educational field. As an example, R.C. 3319.11, which pertains to both continuing and

limited teaching contracts, states in R.C. 3319.11(B)(1) and (2) that “[i]f * * *the board

does not give the teacher written notice on or before the first day of June of its intention

not to reemploy the teacher, the teacher is deemed reemployed under an extended

limited contract for a term not to exceed one year at the same salary plus any increment

provided by the salary schedule.”

       {¶ 83} Under R.C. 3317.14, “[a]ny school district board of education * * *

participating in funds distributed under Chapter 3317 of the Revised Code shall annually
                                                                                          -31-


adopt a teachers' salary schedule with provision for increments based upon training and

years of service.”     (Emphasis added.)      Consistent with the common meaning of

increment, this indicates additional monetary increases to a teacher’s salary, not

additional benefits like annuities.

       {¶ 84} Unlike a situation in which a school district has a stated salary schedule with

increases based on years of service, negotiated contracts like the one here would not

have a continuing salary schedule. This is probably why the term “provided by the salary

schedule” was not included in R.C. 3313.22(A). Nonetheless, the application of the word

“increment” is consistent, and there is no basis for including the annuity or the additional

SERS contributions as part of Jones’s damages.

       {¶ 85} In support of his contention that the trial court’s decision on damages should

be affirmed, Jones relies on State ex rel. Stacy v. Batavia Local School Dist. Bd. of Edn.,

105 Ohio St.3d 476, 2005-Ohio-2974, 829 N.E.2d 298. In that case, the court did say

that “[t]he purpose of a back-pay award is to make the wrongfully terminated employee

whole and to place that employee in the position the employee would have been in absent

a violation of the employment contract.” Id. at ¶ 26. Stacy is not relevant, however, as

it involved wrongful termination of a non-teaching employee who had a continuing

contract under R.C. 3319.081. In the case before us, the Board did not terminate Jones,

nor did it violate the terms of his contract. Instead, the Board’s attempt to nonrenew

under R.C. 3313.22(A) was invalidated by the Board’s violation of R.C. 121.22(F). The

remedy for that violation was reemployment of Jones by operation of law for a period of

one year, and the terms of his recovery were limited by R.C. 3313.22(A).

       {¶ 86} The magistrate in this case correctly concluded that Jones was entitled to
                                                                                         -32-


his salary and the Board’s 14% contribution to SERS, which after offset was $42,345.78.

As a result, the trial court erred in sustaining Jones’s objections and in awarding Jones

$82,482.58. Accordingly, the Board’s sole cross-assignment of error is sustained, and

this cause will be remanded to the trial court for further proceedings consistent with this

opinion.



                                         V. Conclusion

       {¶ 87} Jones’s First Assignment of Error is overruled, Jones’s Second

Assignments of Error is sustained, and the Board’s sole cross-assignment of error is

sustained. The judgment of the trial court, therefore, is affirmed in part and reversed in

part, and this cause is remanded for further proceedings.

                                      .............



DONOVAN, J., concurs.

HALL, J., concurs in part and dissents in part:

       {¶ 88} I concur with my colleagues with regard to the analysis and disposition

overruling the first assignment of error, arguing for serial statutory contract renewal until

a non-renewal notice is issued, and sustaining the cross-assignment of error, regarding

the awarding of additional benefits not included in the “increments” of salary contemplated

by the applicable statute.

       {¶ 89} I disagree, however, with the conclusion that the trial court abused its

discretion by failing to award Jones attorney fees, and I therefore dissent, in part.

       {¶ 90} As the majority points out, we review the trial court’s decision regarding
                                                                                        -33-


attorney fees for an abuse of discretion. Maddox, 2014-Ohio-2312, 12 N.E.3d 476, at

¶ 53. Abuse of discretion review “is deferential and does not permit an appellate court

to simply substitute its judgment for that of the trial court.” State v. Darmond, 135 Ohio

St.3d 343, 2013-Ohio-966, 986 N.E.2d 971, ¶ 34.

       {¶ 91} The two statutory prongs that must be found by a court to deny an award of

attorney fees were that “a well-informed public body reasonably would believe that the

public body was not violating” the statute and that “a well-informed public body reasonably

would believe that the conduct * * * would serve the public policy that underlies the

authority that is asserted as permitting that conduct.” R.C. 121.22(I)(2)(a)(i) & (ii).

Concerning the first prong, the court concluded that based on then-existing law, the board

believed that it was not violating the law when it issued the February 11, 2016 special

meeting notice. Amended Entry at p. 8. The court made the same finding concerning

public policy, reasoning that if the Board believed the notice was proper, the conclusion

would inevitably follow that the Board also believed it was serving public policy when it

issued the notice. Id.

       {¶ 92} After reviewing the record and applicable law, I cannot find that the trial

court’s decision was based on unsound reasoning or was otherwise arbitrary or

capricious. Concerning the first prong, our prior opinion admittedly disagreed with the

trial court’s initial summary judgment decision, and did so by distinguishing a case the

Board and trial court had cited. See Jones, 2018-Ohio-676, 96 N.E.3d 333, at ¶ 52-56,

discussing Warthman v. Genoa Twp. Bd. of Trustees, 5th Dist. Delaware No.

10CAH040034, 2011-Ohio-1775. However, reasonable minds may differ with respect to

our interpretation of that case.
                                                                                      -34-


       {¶ 93} Moreover, in the previous case we determined that the meeting notice did

comply with R.C. 121.22(G)(1) “by specifying that the board would go into executive

session to consider employment of public employees.” Id. at ¶ 48. Indeed, that was, in

part, the purpose of the meeting, employment of public employees. Notably, when

considering employment of public employees, the notice “need not include the name of

any person to be considered at the meeting.” R.C. 121.22(G)(1). So, if the Board would

be required to state in the meeting notice that upon returning to general session it may

act on non-renewal of the contract of the Treasurer, such a requirement would be contrary

to the non-disclosure of the name of the employee being discussed in executive session.

And, a well-informed board would reasonably conclude that it could act in open session

on the employment matter that was addressed in executive session. In view of this fact

and the existing case law, the Board, as “a well-informed public body reasonably would

believe” that it was not violating or threatening to violate R.C. 121.22.

       {¶ 94} I consider the violation of R.C. 121.22(F) that we found in Jones to be a

technical violation that we recognized after significant dispute and legal argument and

after differing judicial conclusions. A well-informed board need not be held to recognize

nuanced legal scholarship. On this record, I am unable to conclude that the trial court

abused its discretion by refusing to award attorney fees. Accordingly, I would overrule

Jones’s second assignment of error regarding the denial of attorney fees.




Copies sent to:

Dennis L. Pergram
                        -35-


Brian L. Wildermuth
Lauren K. Epperley
Hon. Steven K. Dankof